Citation Nr: 0723565	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected pes planus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher initial rating for service-
connected patellofemoral pain syndrome of the right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected patellofemoral pain syndrome of the left knee, 
currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition, to include as secondary to service-connected 
pes planus.

5.  Entitlement to an earlier effective date for service-
connected bilateral knee conditions.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2004, July 2005, September 2005, and July 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In correspondence dated in March 2007, the veteran's 
accredited representative withdrew the veteran's claim for an 
earlier effective date for his bilateral pes planus.  That 
claim is no longer before the Board.  See 38 C.F.R. § 20.204 
(2006).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back condition, to include as secondary 
to service-connected pes planus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

 




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's service-connected bilateral pes planus is 
characterized by marked deformity, accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities.

3.  The competent medical evidence does not show that the 
veteran's service-connected patellofemoral pain syndrome of 
the right knee is productive of flexion to no more than 30 
degrees, extension to no less than 15 degrees, malunion of 
the tibia and fibula, locking or effusion, subluxation, or 
lateral instability.

4.  The competent medical evidence does not show that the 
veteran's service-connected patellofemoral pain syndrome of 
the left knee is productive of flexion to no more than 30 
degrees, extension to no less than 15 degrees, malunion of 
the tibia and fibula, locking or effusion, subluxation, or 
lateral instability.

5.  In correspondence submitted on August 24, 2001, the 
veteran raised an intent to obtain compensation benefits for 
a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected bilateral pes planus have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2006).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected patellofemoral pain syndrome 
of the right knee have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5024 
(2006).  

3.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected patellofemoral pain syndrome 
of the left knee have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5024 
(2006).  

4.  The criteria for an effective date of August 24, 2001 for 
the grant of service connection for bilateral knee conditions 
have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2002, the 
RO advised the veteran of what the evidence must show to 
reopen his previously disallowed claim of entitlement to 
service-connection for pes planus (flat feet).  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  

In correspondence dated in February 2005, the RO provided 
VCAA notice with respect to the claims of entitlement to 
service connection for left and right knee pain.  The RO 
specifically informed the veteran as to what the evidence 
must show to establish entitlement to service connection on a 
secondary basis.  The RO also specifically asked that the 
veteran send any evidence in his possession that pertained to 
these claims and informed him of his duty and VA's duty in 
obtaining evidence to support the claims.  

In correspondence dated in October 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman as 
it pertains to these 2 elements.

Moreover, the record shows that the veteran had actual 
knowledge of the disability rating and effective date 
elements of a service connection claim.  Upon being granted 
service connection for pes planus and bilateral 
patellofemoral pain syndrome, he submitted notice of 
disagreements with those rating decisions.  In these 
documents, the veteran described the severity of his service-
connected disabilities and explained why the initially 
assigned ratings did not accurately reflect the severity of 
his disability.  

Regarding the effective date for the award of benefits, the 
Board notes that the veteran has submitted statements 
explaining why he felt he was entitled to an earlier 
effective date for his knee disabilities.  The veteran also, 
in his VA Form 9, dated in August 2002, and his notice of 
disagreement, dated in July 2005, identified specific 
documents in the record to support his argument.  It is clear 
that the veteran had actual knowledge of these elements and 
remanding to provide further notice would serve no purpose.
 
Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and his VA Medical Center (VAMC) treatment 
records.  The RO also provided the veteran with three VA 
examinations during the course of this appeal.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

II.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).


Bilateral Pes Planus

The veteran's service-connected bilateral pes planus is rated 
as 10 percent disabling pursuant to Diagnostic Code 5276 
(flatfoot acquired).  The 10 percent rating is assigned for 
moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  Under Diagnostic Code 5276, severe flatfoot acquired 
is shown by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Severe flatfoot acquired 
warrants a 30 percent rating when the symptoms are bilateral.  
Id.  

The veteran asserts that the currently assigned 10 percent 
rating does not accurately reflect the severity of his 
service-connected bilateral flat feet.  The Board has 
reviewed the objective medical evidence, but finds that the 
criteria for a higher rating are not approximated.  

The medical evidence consists of VAMC treatment records, 
private medical records from Dr. J.A., Doctor of Podiatric 
Medicine (DPM), and VA examination reports dated in January 
2004 and June 2006. 

The veteran's VAMC treatment records show that he began 
receiving treatment at the St. Louis VAMC in December 2004.  
In a podiatry consultation, dated in February 2005, Dr. S.F. 
reported that the veteran had pain on palpation of the 
bilateral medial tubercles.  The veteran also had pain with 
range of motion of the first metacarpophalangeal joint (MPJ) 
and pain on palpation of the mid foot.  Dr. S.F.'s assessment 
was painful pes planus bilateral.  

VAMC physical therapy outpatient consultations also reflected 
treatment for bilateral flat feet.  In a physical therapy 
consultation dated in January 2005, M.S. reported that the 
veteran's primary complaint was constant pain along the 
inside of both feet.  According to the consultation, the 
veteran wore insoles for his flat feet.

Private medical records show that the veteran began seeing 
Dr. J.A., Doctor of Podiatric Medicine (DPM), in January 
2003.  In a letter dated in October 2005, Dr. J.A. stated 
that his impressions were chronic plantar fasciitis, possible 
tarsal tunnel syndrome bilateral, hallux abducto vulgus 
bilaterally, and pes valgoplanus.  Dr. J.A. reported that the 
veteran presented with "severe pain" at the bottom of both 
feet and ankles that the veteran claimed began when he was in 
the Marine Corps.  Previous treatment had consisted of over 
the counter arch supports, nonsteroidal anti-inflammatory 
medication, pain medication, and injections to both heels 
with no apparent relief.  

Dr. J.A. also commented on findings obtained upon podiatric 
evaluation in September 2005.  At that time, Dr. J.A. stated, 
the veteran had palpable pedal pulses bilaterally.  There was 
no ankle joint edema bilaterally.  Neurological examination 
revealed dull/sharp sensorium intact bilaterally.  There was 
pain on palpation to the medial and plantar aspect of the 
heels as well as along the central band of the plantar fascia 
bilaterally.  

Turning to the specific criteria needed for the 30 percent 
rating, the Board first considers pain on manipulation and 
use accentuated.  In the VA examination report, dated in 
January 2004, Dr. A.K. detected pain on palpation at the mid-
plantar surface of the heels and Achilles tendon.  The 
veteran also had bilateral mid-plantar pain 5/10 upon 
squatting.  Walking on heels produced pain with soreness in 
the plantar heel and Achilles tendon bilaterally.  

The June 2006 VA examination report also reflected pain on 
manipulation and use.  In that report, Dr. D.M. detected 
tenderness of the first metatarsophalangeal (MTP) joints upon 
compression.  Dr. D.M. also noted complaints of "marked" 
tenderness in the popliteal areas bilaterally as well as 
peripatellar tenderness.  The veteran also complained of 
subjective tenderness on palpation of the heels, arches, and 
forefeet bilaterally according to Dr. D.M.  

This medical evidence shows that the veteran's service-
connected disability is characterized by at least some pain 
on manipulation and use.  Pain, however, is taken into 
account in the already assigned 10 percent rating.  See 38 
C.F.R. 
§ 4.71, Diagnostic Code 5276 (2006).  The 30 percent rating 
contemplates a more severe degree of pain than necessary for 
the 10 percent rating.  Whether the veteran's pain is of the 
severity contemplated by the 30 percent rating is difficult 
for the Board to ascertain.  However, even when giving the 
veteran the benefit of the doubt, the 30 percent rating is 
not warranted here because, as explained more fully below, 
the other criteria for a 30 percent rating are not met.  
Although the criteria need only be approximated, the evidence 
here does not show that the veteran's pain on manipulation 
and use, by itself, is severe enough to approximate the 30 
percent criteria.

Next, the Board considers whether there exists objective 
evidence of "marked deformity."  In the June 2006 VA 
examination report, Dr. D.M. noted that when standing 
barefoot on the floor, the veteran had diminished arches, but 
also maintained a 1 centimeter clearance between the floor 
and the medial aspect of the foot.  The June 2006 VA 
examination report also showed that the veteran was 
developing a mild hallux valgus deformity bilaterally, but 
that he had no evidence of collapse of the Achilles tendons 
or valgus deformity.  Dr. D.M. also noted that the Achilles 
tendons aligned symmetrically over the calcaneus tendons.  
There was also no forefoot or midfoot malalignment 
clinically.  Thus, with the exception of diminished arches 
and a developing mild hallux valgus, the veteran's feet are 
normal.  Based on this evidence, the Board concludes that the 
foot disability is not characterized by a "marked 
deformity."  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  

Regarding the presence of callosities and swelling, the 
evidence does not support such a finding.  In their reports, 
both VA examiners specifically noted the absence of callus 
formation.  The VAMC podiatry records and physical therapy 
notes were also negative for any notations of callosities.  
Finally, the medical evidence was negative for findings or 
complaints of swelling.  
  
Overall, the medical evidence shows that the veteran's 
service-connected pes planus is demonstrative of objective 
signs and symptoms that likely affect his daily functioning, 
but not to the extent contemplated by a 30 percent rating.



Bilateral Knees 

The veteran's service-connected patellofemoral pain syndrome 
of the left and right knees are currently rated by analogy to 
tenosynovitis, pursuant to Diagnostic Code 5099-5024.  Each 
knee is evaluated as 10 percent disabling pursuant to that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
two digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of affected parts.  Limitation 
of motion of the knee is rated under Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 provides that a 20 percent 
rating is to be assigned where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Diagnostic Code 5261 provides that a 20 percent rating is to 
be assigned where extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Range of motion findings were reported in both the May 2005 
and June 2006 VA examination reports.  In the May 2005 VA 
examination report, Dr. D.M. reported that range of motion in 
the right knee was from zero degrees extension to 130 degrees 
of flexion, with pain at 120 degrees.  In the left knee, 
extension was from zero degrees to 130 degrees of flexion, 
with pain at 110 degrees.  Dr. D.M. stated that repetitive 
motion testing revealed no further limitations or 
restrictions such as fatigue, incoordination, or instability.  

In the June 2006 VA examination report, Dr. D.M. reported 
that flexion in the right knee was to 85 degrees, flexion in 
the left knee to 89 degrees, and extension to zero degrees 
bilaterally.  Dr. D.M. stated that motion was limited by the 
veteran's self-limiting muscular resistance and that these 
values were not a measurement of his maximum ability.  
According to Dr. D.M., the veteran reported pain on flexion 
at 40 degrees in the right and 60 degrees in the left.  
Regarding the ranges of motion on examination, Dr. D.M. 
stated that the veteran's subjective complaints along with 
self-limitations on examination far outstripped any objective 
findings.  Finally, Dr. D.M. reported that there were no 
further impairments due to pain, fatigue, incoordination, or 
instability.

Based on the reported findings, the criteria for a 20 percent 
rating are not met in either the left or the right knee even 
when considering the extent to which the range of motion is 
limited by pain.  As there is no other medical evidence 
pertaining to the range of motion of the veteran's knees, the 
Board finds no basis to grant a higher rating based on 
limitation of motion of the knee.  

The Board has considered other Diagnostic Codes pertaining to 
disabilities of the knee to determine whether the veteran is 
entitled to a rating higher than 10 percent under any of 
them.  

Under Diagnostic Code 5262 (impairment of tibia and fibula),  
38 C.F.R. § 4.71a, Diagnostic Code 2562 (2006).  Where there 
is malunion of the tibia and fibula, with moderate knee or 
ankle disability, a 20 percent evaluation is provided.

Diagnostic Code 5256 provides that where there is ankylosis 
of the knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

In addition to the May 2005 VA examination report, medical 
evidence pertaining to the veteran's bilateral knee 
disability consists of a VA radiology report, dated in 
December 2004, and VAMC physical therapy consultations, dated 
from January 2005 to February 2005.  None of this evidence 
provides the basis for granting a higher rating for either 
knee disability.

First, the Board considers Diagnostic Codes 5256 (impairment 
of tibia and fibula) and 5257 (other impairment of knee).  In 
the December 2004 VA radiology report, the interpreting 
radiologist reported that two views of the left and right 
knees demonstrated no fracture, subluxation, or dislocation.  
In both the May 2005 and June 2006 VA examination reports, 
Dr. D.M. stated that McMurray and drawer testing was negative 
bilaterally, and that there was no instability upon medial 
and lateral stress testing in either knee.  As these reports 
are negative for findings of impairment of the tibia or 
fibula, subluxation (dislocation), or instability of the 
knee, and no competent medical evidences exists to the 
contrary, there is no basis for the assignment of ratings 
under either Diagnostic Code 5262 or 5257.

The evidence also fails to support a rating under Diagnostic 
Code 5258.  In both VA examination reports, Dr. D.M. 
specifically reported that there was no effusion found in 
either knee.  The December 2004 radiology report reflected 
the same.  The evidence in its entirety was also negative for 
any findings or complaints of "locking" in the knee.  

Diagnostic Code 5256 is inapplicable because the medical 
evidence does not include any findings of ankylosis of the 
knee.  Finally, because the highest rating available under 
Diagnostic Code 5259 is 10 percent, it would be of no 
advantage to the veteran to be rated under that code because 
his knees are already assigned 10 percent ratings.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of initial ratings in 
excess of 10 percent under Diagnostic Code 5024 or any other 
diagnostic code for a knee disability.  Also, the service 
connected patellofemoral pain syndrome and resulting 
impairment of the knees have not been shown to be manifested 
by greater than the criteria associated with a 	percent 
rating during any portion of the appeal period.  Accordingly, 
a staged rating is not in order and 10 percent ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected knee or foot 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected knee or foot disabilities 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for higher ratings on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Earlier Effective Date

Legal Criteria

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following the date of discharge or the date entitlement 
arose if the claim is received within one year from such 
discharge; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2006).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Under 38 
C.F.R. § 3.155(a) (2006), a communication or action by a 
claimant, indicating intent to apply for one or more benefits 
under the laws administered by VA, may be considered an 
informal claim.  But such an informal claim must identify the 
benefit sought - VA's duty to adjudicate all claims 
reasonably raised does not require VA to anticipate a claim 
for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

With respect to all pro se pleadings, VA is required to give 
sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004).  




Analysis

The veteran asserts that the effective date of the 
compensation award for bilateral knee conditions should be 
one of two dates.  First, in his notice of disagreement, 
dated in July 2005, the veteran asserted that the effective 
date should be January 7, 1992 because that was the date of 
his original service connection claim.  Second, in his 
substantive appeal, the veteran asserted that the effective 
date should be August 21, 2001, the date that he sought to 
reopen his previously disallowed claim for service connection 
for flat feet.  The veteran claims that because his knee 
condition was first noted at that time, his communication 
should be considered an inferred claim.  

The record shows that on January 7, 1992, the veteran filed 
claims for service connection for a lower back condition and 
flat feet.  The veteran's application for compensation 
benefits was completely negative for references to a knee 
disability.  Those claims were subsequently denied.  

On August 24, 2001, the RO received a written statement from 
the veteran in which he sought to reopen his claim for 
"service connection benefits" based on aggravation.  In 
that statement, the veteran explained that he first 
experienced foot and ankle pain approximately 4 months after 
enlistment.  The veteran stated that he was placed on light 
duty for a short time and then back on full duty.  Upon being 
placed back on full duty, the veteran stated, he began to 
have problems with his "feet, ankles, and knees."  The 
veteran went on to say that his pre-existing condition was 
aggravated by running, jumping, and marching.  

Upon receiving the written statement on August 24, 2001, the 
RO provided the veteran with VCAA notice, dated in February 
2002.  In that notice, the RO informed the veteran that it 
had received the veteran's claims of entitlement to service 
connection for an ankle and a knee condition, and a request 
to reopen a claim for service-connected disability for flat 
feet.  In a rating decision dated in February 2004, the RO 
granted service connection for bilateral pes planus, but did 
not address ankle or knee disabilities.

On February 9, 2005, the RO received a written statement from 
the veteran in which he expressed his intent to establish 
service connection for bilateral knee pain as secondary to 
his service-connected pes planus.  In a rating decision dated 
in July 2005, the RO granted service connection for bilateral 
patellofemoral pain syndrome and assigned an effective date 
of February 9, 2005.
 
The veteran's argument that the effective date of his 
bilateral knee conditions should be the date of his original 
service connection claim filed on January 7, 1992 is not 
supported by the law or VA regulations.  The veteran made no 
reference to a knee disability in that document and there is 
nothing in any other documents submitted at that time that 
would evidence an intent to obtain benefits for such a 
disability.  The timing of that claim, therefore, has no 
bearing on this appeal.  

The correspondence received in August 24, 2001, however, does 
raise an intent to obtain compensation benefits for a 
bilateral knee disability and thus, is an informal claim.  
There, although the veteran specified that he was seeking to 
reopen a claim based on aggravation, he specifically 
mentioned knee and ankle disabilities in addition to his pre-
existing pes planus.  Moreover, the RO provided the veteran 
with VCAA notice acknowledging receipt of a claim for a 
bilateral knee disability.  

The Board concludes that because the veteran submitted 
correspondence indicating an intent to establish service 
connection for, among other things, a knee disability, and 
because the RO initially treated this correspondence as a 
claim for service connection for such a disability, that this 
correspondence was a claim for VA compensation benefits.  The 
proper effective date of the subsequent grant of service 
connection for bilateral knee conditions is the first date on 
which the RO received the claim: August 24, 2001.  See 38 
C.F.R. § 3.400(b)(2)(i) (2006).  
  

ORDER

1.  An initial rating in excess of 10 percent for service-
connected pes planus is denied.

2.  An initial rating in excess of 10 percent for service-
connected patellofemoral pain syndrome of the right knee is 
denied.

3.  An initial rating in excess of 10 percent for service-
connected patellofemoral pain syndrome of the left knee is 
denied.

4.  An earlier effective date for the veteran's service-
connected bilateral knee conditions of August 24, 2001 is 
granted.


REMAND

The RO denied the veteran's original claim of entitlement to 
service connection for a low back disorder in a rating 
decision dated in June 1992.  The veteran failed to appeal 
that decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  In 
a claim filed in February 2005, the veteran sought to reopen 
the previously disallowed claim.  In various correspondence, 
including his claim to reopen; notice of disagreement, dated 
in November 2005; and substantive appeal, dated in August 
2006, the veteran alleged entitlement on both a direct and 
secondary basis.  

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

Here, the veteran was provided notice with respect to 
establishing entitlement to service connection on a direct 
and secondary basis, but not of the evidence and information 
necessary to reopen a previously disallowed claim.  This 
issue must be remanded so that the veteran can be provided 
with proper notice in conformance with the Kent decision.  
Id.    

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the evidence and 
information that is necessary to reopen 
his previously disallowed claim for 
service connection for a low back 
disorder.  Specifically, the notice must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a low 
back disorder, to include as secondary to 
service-connected pes planus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


